—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting impersonation and making false statements. The correction officer who authored the misbehavior report testified that on the date in question, he was working as the transportation officer on a bus that carried inmates to various correctional facilities. When he called the names of the inmates who were to be dropped off at Gouverneur Correctional Facility in St. Lawrence County, petitioner responded, identifying himself as Jose Rivera and using that inmate’s identification number.
*699The detailed misbehavior report and the testimony of the officer who wrote it, based upon his personal observation of the events in question, were sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Duran v Senkowski, 289 AD2d 906; Matter of Omaro v Goord, 269 AD2d 629). Petitioner testified that he responded to the roll call because the officer, having apparently mixed up the cards bearing the inmates’ names, had mistakenly called petitioner’s identification number and name, Henry Rivera, rather than the name and identification number of inmate Jose Rivera. Petitioner stated that he knew he was not authorized to. leave the bus at Gouverneur and had tried unsuccessfully to alert the officer that a mistake had been made. Petitioner’s version of the circumstances that gave rise to this disciplinary proceeding raised an issue of credibility for resolution by the Hearing Officer (see, Matter of Douglas v Foster, 289 AD2d 656; Matter of Pabon v Goord, 275 AD2d 824). The remaining contentions raised herein have been examined and found to be without merit.
Mercure, J.P., Crew III, Spain, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.